Citation Nr: 0105849	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-44 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.  

2.  Entitlement to service connection for a chest disorder.  

3.  Entitlement to service connection for the residuals of a 
frontal facial injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from October 1966 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the Houston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appellant also apparently served in the U.S. Marine Corps 
Reserve from January to October 1966, from November 1969 to 
August 1967, and again from June 1979 to June 1980.  Some 
personnel and finance (but not medical) records dating from 
these periods are of record.  Several attempts by the RO to 
get the service department to characterize any part of this 
additional service as anything other than inactive service 
have been completely unsuccessful; likewise, no service 
medical records dating after November 1969 have yet been 
discovered despite repeated attempts by the RO to locate such 
records.  In any event, the appellant has repeatedly 
emphasized that the current claim is based solely on his 
active service from October 1966 to November 1969, and that 
medical records from his reserve service have "NO BEARING" 
on the present claim and appeal.  (See, e.g., appellant's 
letter to the Board, dated January 20, 2000; also see 
appellant's letter to the Veteran's Service Center Manager at 
the RO, dated January 5, 2000.)  


REMAND

The claims seeking service connection for arthritis of the 
right hand, for a chest disorder, and for the residuals of a 
frontal facial injury have all been denied by the RO as not 
well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
which was the controlling legal authority at that time.  

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992)(published at 57 Fed. Reg. 49,747 (1992)).  

The Board has also noted that, although none of the specific 
injuries identified by the appellant are reflected by the 
available service medical records, the report of the 
separation examination in November 1969 shows five missing 
upper front teeth which were present when he entered service 
in October 1966.  Moreover, the service dental records appear 
to reflect several dental appointments in the summer of 1967 
to fit a partial bridge to replace the missing five upper 
front teeth, although the actual loss of these teeth (and the 
cause therefore) is not mentioned.  This is consistent with 
(although not absolute proof of) the alleged fall down a 
stairway in March 1967, resulting in the claimed frontal 
facial injury.  Further evidentiary development in this area 
is obviously required.  

While the Board regrets the additional delay which another 
remand of this appeal will entail, a remand for the following 
action is in the appellant's best interest:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance that is 
subsequently provided.  In particular, a 
VA medical examination to identify the 
likely cause for the appellant's reported 
loss of five upper front teeth during 
service should be conducted, as well as a 
further search for additional service 
medical records, especially for the 
period from October 1966 to November 1969 
should be accomplished.  Cf. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  

2.  The RO should next readjudicate the 
claims seeking service connection for 
arthritis of the right hand, a chest 
disorder, and residuals of claimed 
frontal facial injury.  

The U.S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order, and it 
imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

If the issues on appeal are not granted, the appellant and 
his representative should be furnished a supplemental 
statement of the case and provided an opportunity to respond.  
In accordance with proper appellate procedures, the case 
should then be returned to the Board for further 
consideration.  The appellant need take no further action 
unless he is so informed, but he may furnish additional 
evidence and/or argument on the matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



